Citation Nr: 0607600	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disability 
and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that 
denied an application to reopen a claim for service 
connection for a respiratory disability.

In June 2005, the veteran also raised a claim for an 
increased rating for a service-connected low back disability 
(now rated 10 percent).  The Board refers that claim to the 
RO for its consideration in the first instance, as 
appropriate.

As discussed below, the Board is reopening the claim for 
service connection for a respiratory disability.  The merits 
of that claim on reopening are addressed in the REMAND 
portion of the decision below, and that issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Prior final, unappealed RO decisions from October 1979, 
June 1990, and December 1994 denied service connection for a 
pulmonary disability.  

2.  Evidence received since the last final decision in 
December 1994 is new and material because it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The claim for service connection for a respiratory disability 
is reopened.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In view of the favorable outcome to reopen the claim for 
service connection for a respiratory disability, the Board 
notes only that the RO sent correspondence in March 2003 and 
January 2005; a rating decision in August 2003; and a 
statement of the case in October 2004 that discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  VA has satisfied its duty to notify the 
appellant.

Also, for purposes of whether new and material evidence has 
been received, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

An October 1979 RO decision denied service connection for a 
pulmonary disability.  RO decisions from June 1990 and 
December 1994 continued the denial due to a lack of new and 
material evidence to reopen the claim.  VA notified the 
veteran notified of those actions and of his appellate 
rights, but he did not initiate an appeal of any decision in 
a timely fashion.  Thus, these decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

A prior final decision can be reopened with new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
February 2003, the veteran filed an application to reopen the 
claim for service connection for a respiratory disability.  

"New and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in June 1990 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
determining whether to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, the evidence that was before VA in connection 
with the prior final decisions included the veteran's service 
medical records, VA treatment records, a VA examination, and 
the veteran's statements.  The service medical records had 
discussed several episodes of asthma and had discussed the 
possibility of an allergic basis for the symptoms.  On his 
separation medical history report from June 1978, the veteran 
had reported having had asthma, shortness of breath, dyspnea, 
and tightness in his chest for the past year.  On VA 
examination in August 1979, however, his breath sounds were 
normal; he had no wheezes, rales, or rhonchi; and he was not 
dyspneic at rest.  The diagnosis at that time was only 
bronchial asthma by history with no history of allergic 
rhinitis.  

Since the last final denial in December 1994, the veteran has 
submitted non-VA medical records from 1987 to 1989 of 
continuous treatment for asthma.  He has also indicated that 
he was treated at several VA facilities for his lungs in 
1979, 1989, 1990, 1991, and from 1995 to the present.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The evidence received since December 1994 is not cumulative 
or redundant; it pertains to treatment that was not the 
subject of the evidence previously before VA at the time of 
the last final decision.  Also, it is material; it relates to 
continuity of symptoms since service.  Thus, the Board 
concludes that there is sufficient evidence to meet the 
threshold for new and material evidence under the currently 
applicable version of 38 C.F.R. § 3.156 (a).  Accordingly, 
the Board reopens the claim.


ORDER

The application to reopen a claim for service connection for 
a respiratory disability is granted, and the claim is 
reopened.  The appeal is granted to that extent only.


REMAND

Having reopened the claim for service connection for a 
respiratory disability, the Board must remand the claim for 
additional development.

The veteran has indicated that he has been treated by both VA 
and non-VA medical providers since separation from service 
for the respiratory condition of asthma.  He has stated that 
much of the non-VA evidence is no longer available.  However, 
he has also indicated that he has been treated at several VA 
facilities since 1979 for asthma.  The VA facilities and 
dates of treatment are as follows: 1) Orlando, Florida, in 
1979; 2) San Diego, California, in 1989; 3) Santa Barbara, 
California, in 1990; 4) West Palm Beach, Florida, in 1991; 
and 5) Atlanta, Georgia, from 1995 to the present.  The 
record contains only scattered VA medical records from 1992 
and 1993 and from 2003, as well as a 1979 VA examination 
performed at the VA facility in Orlando.  On remand, copies 
of the VA treatment records described by the veteran should 
be obtained.

In addition, the veteran should be examined.  The RO 
attempted to secure an examination of the veteran in 
September 2004 to determine the veteran's current respiratory 
diagnosis and to discuss whether any current respiratory 
condition was related to in-service treatment for exercise-
induced bronchospasm.  However, the veteran did not report 
for that examination.  As the claim has been reopened, the 
Board is of the opinion that an examination to assess whether 
there is any relationship between the veteran's current 
respiratory condition and the symptoms and diagnoses that 
were present during the veteran's service.

The Board reminds the veteran that when a claimant fails to 
report for an examination scheduled in conjunction with a 
reopened claim for a benefit that was previously disallowed, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2005); see 
also 38 C.F.R. § 3.159(c)(4)(iii) (2005).  As the claim has 
been reopened, 38 C.F.R. § 3.655 governs any future failure 
by the veteran to report for an examination in connection 
with the reopened claim.  The duty to assist is not a "one-
way street"; the veteran has a corresponding obligation to 
report for scheduled examinations.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of medical records of 
treatment for respiratory, pulmonary, or 
other lung-related symptoms from the 
following VA facilities:  1) Orlando, 
Florida, in 1979; 2) San Diego, 
California, in 1989; 3) Santa Barbara, 
California, in 1990; 4) West Palm Beach, 
Florida, in 1991; and 5) Atlanta, Georgia, 
from 1995 to the present.

2.  Schedule an examination to assess the 
nature of any current respiratory 
condition.  Provide the claims folder to 
the examiner.  Request that the examiner 
discuss the in-service, post-service, and 
current respiratory conditions and that the 
examiner discuss what relationship, if any, 
there is between the in-service and current 
conditions.  The examiner should state 
whether it is as likely as not that any 
current respiratory condition is related 
the veteran's inservice respiratory 
complaints.

3.  Then, adjudicate the claim for service 
connection for a respiratory disability on 
the merits.  If the decision is adverse to 
the veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  Then, 
return the case to the Board for its 
review, as appropriate.

The Board expresses no opinion as to the ultimate outcome on 
the merits.  The appellant has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


